Case 3:17-cv-01104-VLB Document 82-30 Filed 05/15/19 Page 1 of 2




                  Exhibit 31
        Case 3:17-cv-01104-VLB Document 82-30 Filed 05/15/19 Page 2 of 2


Yale University                                         OFFICE OF THE         PROVOST
                                                        New Haven,      Connecticut 06520



                                                                              March 26, 20 I 0

  Professor Susan Byrne
  Department of Spanish & Portuguese
  82-90 Wall Street

  Dear Susan,

         I was delighted to learn that your proposal for a Morse Fellowship (MOR) for the
  academic year 2010-2011 was approved. In addition, I am pleased to inform you that the
  Steering Committee of the Faculty of Arts and Sciences has confirmed this approval.

         We have received the Faculty Appointment Form to register your leave in the
  system and will now have it recorded. If there are any changes to it please do let me
  know. Also, we would appreciate knowing the outcome of any attempts you make to
  obtain outside support

          Please keep in mind the statement which appears in the Faculty Handbook:
  "Because the purpose of a leave with salary is to permit continued and uninterrupted
  scholarly research, faculty members who are granted paid leave... are not permitted to
  teach or to engage in any remunerative employment during the period of the leave,
  except. .. as permitted for full-time faculty not on leave ... "

          I trust that you will have a successful period of research and writing and will
  return rejuvenated to the full range of your academic responsibilities.

           With all best wishes.

  Sincerely,



  Emily   t:J.,
  Deputy Provost

  cc:      Rolena Adorno, Chair
           Joelle Siracuse
           Anita DePalma




                           INITIAL DISCOVERY PROTOCOLS                                      P3931
